DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3/25/2020. It is noted, however, that applicant has not filed a certified copy of the DE102020001935.8 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to anatomical structures. 
Claim 1 recites the limitations “a housing fastened within the patient’s oral cavity” in lines 1-2, “the adjuster comprising a connection to a lock on the tooth” in line 3. Claims 19-20 recite the limitation “a push rod that is connected with the tooth” in line 2. Thus claims 1-20 include a human within their scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
Applicant is suggested to rewrite anatomical structures within functional language using terms such as “adapted to" or "configured for” in order to overcome 35 U.S.C. 101 rejection. For example:
(Claim 1) “A device for moving a patient’s tooth or related group of teeth, comprising a housing configured to be fastened within the patient’s oral cavity on a base arch and further comprising an adjuster, the adjuster comprising a connection to a lock configured to be attached on the tooth”. 
(Claim 19) “The device of claim 10, wherein a worm gear unit is situated in the housing and comprises a push rod that is configured to be connected to the tooth”. 
(Claim 20) “The device of claim 10, wherein a worm gear unit is situated in the housing and comprises a push rod that is configured to be connected to the tooth”. 
Claims 2-18 are rejected under 35 USC 101 since they inherit the deficiencies of claim 1 from which they depend on. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 54 in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 17-18 objected to because of the following informalities:  
In claims 17-18 line 1, change “that includes” to “, wherein” for clarity. 
In claim 1 line 3, change “a lock” to “a first lock” to differentiate the lock of claim 1 line 8. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buddemeyer et al. (US 2016/0100914 A1).
Regarding claim 1 (as best understood), Buddemeyer teaches a device (10, Figure 1) for moving a patient's tooth or related group of teeth (abstract), comprising a housing (30, Figure 1) configured to be fastened within the patient's oral cavity (see figure 1; via end 26) on a base arch (24+44, Figure 1) and further comprising an adjuster (50+48+68, Figure 1), the adjuster comprising a connection (68) to a first lock (72) configured to be attached on the tooth to be moved with the adjuster,
- wherein the base arch (24+44) originates at a fixed jaw implant (see Figure 1; 24 is fixed within the jaw at end 26) and is incorporated into and fastened within the housing (see Figure 1; 24 is connected to the housing 30 at a second end 28 of the base arch 24), and 
- wherein the housing (30) comprises a channel (46, Figure 1) that can be freely accessed from the outside ([0032] lines 1-3; 46 is an opening and can be accessed from the outside to receive the rod 44) to incorporate the base arch (when the rod is inserted into the opening 46, the base arch 24 will be incorporated with the mechanism) which can be covered at least in part by a lock (42) attached to the housing and which can be fastened by clamping the base arch using the lock ([0036] lines 3-5; the set screw 42 is used as a lock to fasten the rod 44 into the housing, and covers the opening 46 from the inside since it is a screw. At the same time, the base arch 24 is coupled to the mechanism via the rod as the lock tightens the rod to the housing 30).  
Regarding claim 2, Buddemeyer teaches the device of claim 1 (see rejection above), wherein the lock is height-adjustable ([0036] lines 6-8; the screw is tightened or loosened, indicating that it is height adjustable) and comprises a press surface facing the channel (the bottom of the screw which clamps the rod 44), and wherein the lock conforms to the exterior shape of the base arch such that the base arch inserted into the channel is clamped firmly between the channel and press surface by adjusting the height of the lock ([0036] lines 1-8; the screw face presses on the base arch 44 when it’s in the channel, and clamps it down when the screw is tightened).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Buddemeyer et al. (US 2016/0100914 A1) in view of Weissbach Otte (US 2004/0110108A1).
Regarding claim 3, Buddemeyer teaches the device of claim 2 (see rejection above), wherein the lock (42), lock (42) comprises a threaded shaft (42 is a screw) with a male thread (42 is a screw, which indicates that it has a male thread) for adjusting the height ([0036] lines 3-8; the screw is used to extend or tighten the length of the adjustment mechanism), wherein the threaded shaft is incorporated within a borehole 40, Figure 1) of the housing (30) but does not teach the lock comprises a clamping nut placed in the housing to press on the base wire within the channel.  
Weissbach Otte teaches an orthodontic device in the same field of endeavor of orthodontic adjustment appliance for applying force to the teeth to align them into a desired alignment (Weissbach Otte, abstract and [0001]-[0004]). Weissbach teaches the orthodontic device includes a male threaded adjusting mechanism is used for varying the forces on the teeth with a screw nut (13a) that can be adjusted and positioned to form a stop (p 3 col. 2 lines 3-8).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the lock of Buddemeyer to include a nut that can be positioned on the made threads as taught by Weissbach, because it would provide a stop mechanism and control over tightening or loosening the screw.
Regarding claim 4, Buddemeyer teaches the device of claim 1 (see rejection above), wherein the lock (42) comprises a threaded shaft (42 is a screw) with a male thread (42 is a screw, which indicates that it has a male thread) for adjusting the height ([0036] lines 3-8; the screw is used to extend or tighten the length of the adjustment mechanism), wherein the threaded shaft is incorporated within a borehole 40, Figure 1) of the housing (30) but does not teach the lock comprises a clamping nut placed in the housing to press on the base wire within the channel.  
Weissbach Otte teaches an orthodontic device in the same field of endeavor of orthodontic adjustment appliance for applying force to the teeth to align them into a desired alignment (Weissbach Otte, abstract and [0001]-[0004]). Weissbach teaches the orthodontic device includes a male threaded adjusting mechanism is used for varying the forces on the teeth with a screw nut (13a) that can be adjusted and positioned to form a stop (p 3 col. 2 lines 3-8).
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the lock of Buddemeyer to include a nut that can be positioned on the made threads as taught by Weissbach, because it would provide a stop mechanism and control over tightening or loosening the screw.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772